Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendments and Reasons for Allowance



Status of claims

Claims 1-5, 8-13, 24-28 and 31-33 were pending.
Amendments in clams filed on 04/07/2022 were entered.
Claims 3-5, 27 and 32 were canceled.
Claims 1, 2, 8-13, 24-26, 28, 31 and 33 were allowed. 



Allowable Subject Matter

Claims 1, 2, 8-13, 24-26, 28, 31 and 33 were allowed.


Reasons for Allowance

Claims 1, 2, 8-13, 24-26, 28, 31 and 33 are allowed. Prior art on record does not teach nor suggests Applicants claimed invention as amended.  Claim 1 is drawn to a  pharmaceutical micronutrient composition, comprising: an ascorbate, N-acetylcysteine, theaflavin, resveratrol, broccoli extract, curcumin, quercetin, naringenin, polyphenol extract, brazilin and baicalin. (Complete claim 1 was not copied). 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Authorization for this examiner’s amendment was given in an interview with Attorney Geeta Kadambi on  05/25/2022. 

The application has been amended as follows: 
Claims 3-5, 27 and 32 were canceled.
Claims 12 and 13 now depend on claim 1.
Claim 24 was made independent.
Claim 26 was amended amend the “…ascorbyl palmitate, ascorbyl phosphate, sodium ascorbyl phosphate or another pharmaceutically acceptable form of ascorbate, and wherein the composition is formulated as a tablet, coated tablet, capsule, pill, lozenges, emulsion, pastilles, suppository, paste or injectable solution.

Amendments in claims 3-5
 1. Canceled claims 3-5 (they each have an issue under 101 and 112d issue)

Amendments in claims 12and 13 
2. Amended claims 12-13 to depend from 1 (since 3-5 needed to be cancelled)
Amendments in claims 12 and 13 (now depends on claim 1)

12. The pharmaceutical micronutrient composition according to claim 1, wherein the pharmaceutical micronutrient composition is effective in treating the human with severe acute respiratory syndrome-related coronaviruses (SARS-CoV-1), SARS-CoV2 and their variants or mutants that use angiotensin converting enzyme 2 (ACE2) receptors on the surface of epithelial cells, endothelial cells and other cell types, for viral entry.
13. The pharmaceutical micronutrient composition according to claim , wherein the pharmaceutical micronutrient composition is effective in treating the human and other species with a Middle East respiratory syndrome-related coronavirus (MERS-CoV), and its variants or mutants that use the angiotensin converting enzyme 2 (ACE2) receptor on the surface of epithelial cells, endothelial cells and other cell types, for viral entry.

Amendments in claim 24

3. Claim  24 made independent (it currently has a 112d when it depends from claim 1).
24. The pharmaceutical micronutrient composition 

Amendments in claim 26
4. Claim 26  was amended, in  the later part of the claim to say “…ascorbyl palmitate, ascorbyl phosphate, sodium ascorbyl phosphate or another pharmaceutically acceptable form of ascorbate, and wherein the composition is formulated as a tablet, coated tablet, capsule, pill, lozenges, emulsion, pastilles, suppository, paste or injectable solution.

Amendments in claims 27 and 32
5. Claims 27 and 32 were canceled  (they are redundant with amended claim 26 and have 112b issues),


Priority of this Application
	
	The priority date of claim 1 is 03/25/2021.  The filing date of instant application is 03/25/2021, and there are five provisional applications with four different potential priority dates.  For Applicants information the priority of this application goes to 03/25/2021.
Applicants should correct the priority data is required.  Applicants arguments were fully considered but were not found persuasive.  A copy is provided for the priority of this application. 

    PNG
    media_image1.png
    441
    856
    media_image1.png
    Greyscale



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627